        Case 6:12-cr-10089-JTM Document 1381 Filed 06/19/20 Page 1 of 2




                          IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF KANSAS

UNITED STATES OF AMERICA,
           Plaintiff,

v.                                                    Case No. 12-10089-3-JTM

GONZALO RAMIREZ,
          Defendant.

                                MEMORANDUM AND ORDER

       This matter is before the court on defendant’s pro se “Motion to Stay Under United States

v. Davis.” (Dkt. 1380). Defendant contends that United States v. Davis, 139 S.Ct. 2319 (2019) and

the Supreme Court’s decisions in United States v. Johnson, 135 S.Ct. 2551 (2015) and Sessions v.

Dimaya, 138 S.Ct. 1204 (2018) allow him to challenge his convictions under 18 U.S.C. § 924(c) on

constitutional grounds. Defendant’s motion also indicates a belief that the Court’s decision in

Davis allows him to challenge the constitutionality of his other convictions.

       Defendant previously filed a Motion to Vacate under 28 U.S.C. § 2255 which this court

granted in part and denied on part on August 13, 2019. (Dkt. 1355). Specifically, the court vacated

defendant’s conviction of Count 9, which charged a violation of 18 U.S.C. § 924(c), and cited Davis,

Sessions, and Johnson in its Memorandum and Order. Defendant has no other pending motions

before this court which could be “stayed” per his request; consequently, to the extent that

defendant’s motion is a request for this court to “stay” decision on a motion, the motion would

be moot.

       To the extent that defendant seeks to challenge the constitutionality of his convictions on

any other count of the Indictment against him, or to reiterate arguments on his § 924(c)

convictions that were made in his prior motion to vacate, the court construes this as an improperly

filed, successive 28 U.S.C. § 2255 motion. See United States v. Baker, 718 F.3d 1204, 1206 (10th Cir.
         Case 6:12-cr-10089-JTM Document 1381 Filed 06/19/20 Page 2 of 2




2013) (“A prisoner’s post-judgment motion is treated like a second-or-successive § 2255 motion

… if it asserts or reasserts claims of error in the prisoner’s conviction.”) (citing United States v.

Nelson, 465 F.3d 1145, 1147 (10th Cir. 2006)). A movant is required seek authorization from the

Tenth Circuit Court of Appeals before filing a second or successive 2255 motion in district court.

28 U.S.C. § 2244(b)(3). A successive 2255 motion must be certified by the Tenth Circuit to contain

either newly discovered evidence that would establish by clear and convincing evidence that no

reasonable factfinder would have found the defendant guilty of the offense, or a new rule of

constitutional law that is retroactive to cases on collateral review, which was not previously

available. 28 U.S.C. § 2255(h)(1)-(2).

       Ramirez has not obtained the proper certification from the Tenth Circuit to pursue a

successive 2255 motion in this court. Further, because Ramirez’s motion does not identify any

newly discovered evidence that would clearly and convincingly establish his innocence, nor any

new retroactive rule of constitutional law that was previously unavailable to him, the court will

not exercise its discretion to transfer this matter to the Tenth Circuit. See 28 U.S.C. § 1631. Finally,

because the court concludes that Ramirez’s motion primarily reiterates arguments that were

made in his previously-denied section 2255 motion, the court declines to issue a certificate of

appealability.

       IT IS THEREFORE ORDERED this 19th day of June, 2020 that Ramirez’s “Motion to Stay”

is DISMISSED.

                                               /s/J. Thomas Marten
                                               THE HONORABLE J. THOMAS MARTEN
                                               UNITED STATES DISTRICT COURT




                                                   2
